DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 24 March 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 3-4, 6 and 10-11 have been amended. Claim 2 has been canceled. Claims 12-17 have been added. Claims 1 and 3-17, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
In view of the amendments to independent claims 1, 10, and 11, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0141335 to Nishi et al. (hereinafter “Nishi”) in view of “Moving Object Detection in the H.264/AVC Compressed Domain for Video Surveillance Applications” to Poppe et al. (hereinafter “Poppe”) and further in view of U.S. Patent Application Publication No. 2011/0228092 to Park (hereinafter “Park”).
As to independent claim 1, Nishi discloses an object region detection method performed in a computing system including at least one processor and a main memory for storing instructions which are executable by the processor (Abstract and [0064] discloses that Nishi is directed to a decoder in which foreground is distinguished from background; [0192] discloses that the decoder includes a processor and a memory storing software executable by the processor), the object region detection method comprising: an image decoding step of decoding an image by performing a variable length decoding step, an inverse quantization step, an inverse transform step, and an adding step on image data ([0190-0192, 0309] and Fig. 10 discloses decoding an image by performing entropy (variable-length) decoding, inverse quantization, inverse frequency transform, and adding the predicted image to the difference value); and an object region detection step of obtaining object region information of the image based on at least one image decoding parameter extracted in the image decoding step, wherein the object region detection step comprises: a second determination step of detecting an object region based on the at least one image decoding parameter extracted in the image decoding step ([0244-0250] discloses that foreground regions are distinguished from background regions using motion vectors which are decoded from the transmitted bitstream, the motion vector of a block indicating whether the block corresponds to background or foreground).  
data size information for a macroblock included in the image data or that the objection region detection comprises a first determination step including extracting the data size information indicating a size of data included in the macroblock from image data existing before the variable length decoding step is performed, and determining whether the size of data included in the macroblock is greater than a predetermined criterion or that the second determination step is performed only for the macroblock having the size of data, which is determined as to be greater than the predetermined criterion in the first determination step. 
Poppe, like Nishi, is directed to detecting moving objects in the H.264 compressed video domain (Abstract). In particular, Poppe discloses extracting the data size (in bits) contained within each macroblock MB from an encoded bitstream, comparing the MB size with a threshold, and determining the MBs having a size larger than the threshold to be foreground FB MBs (Sections 3 and 4 and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi to perform the moving object detection based (in addition and prior to the motion vectors of macroblocks) on data size information for macroblocks by extracting the data size in bits for each macroblock directly from the bitstream prior to decoding and determining that the macroblock is a foreground moving object if the data size exceeds a threshold, as taught by Poppe, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately detect the moving object.
only the motion vectors of these candidate macroblocks are evaluated. That is, the proposed combination of Nishi and Poppe does not expressly disclose that the second determination step is performed only for the macroblock satisfying the predetermined criterion in the first determination step.
Park, like Nishi and Poppe, is directed to an image encoding/decoding system based on the H.264 standard in which variable-size blocks are used and foreground is distinguished from background (Abstract, [0022, 0026]). Park discloses that motion classification for macroblocks containing moving objects (foreground) are distinguished using a combination of macroblock size, motion vectors, and residual data ([0044-0045]). Park discloses a first motion classification which generates a list of candidate macroblocks, and a second motion classification which refines the list of candidate macroblocks by evaluating only the candidate macroblocks ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Nishi and Poppe to identify a list of candidate macroblocks (using Poppe’s macroblock size determination) and to further evaluate only these candidate macroblocks (using Nishi’s motion vector evaluation) for moving object detection, as taught by Park, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce computation load ([0001] of Park).
As to claim 3, the proposed combination of Nishi, Poppe and Park further teaches that the second determination step comprises: detecting the object region based on the at least one image decoding parameter for an entire macroblock when the macroblock does not include a sub-block; and detecting the object region based on the at least one image decoding parameter for the sub-block when the macroblock includes the sub-block ([0032] of Park discloses calculating a motion vector for each 16x16 macroblock, and further calculating motion vectors for each smaller sub-block if present within a macroblock).
As to claim 4, the proposed combination of Nishi, Poppe, and Park further teaches that the at least one image decoding parameter includes motion vector information of the macroblock or a sub-block constituting the macroblock ([0244-0250] of Nishi discloses that foreground regions are distinguished from background regions using motion vectors of blocks; [0044-0045, 0032] of Park similarly discloses distinguishing foreground from background based on motion vectors of macroblocks and sub-blocks; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 5, the proposed combination of Nishi, Poppe and Park further teaches that the motion vector information is obtained from information decoded in the variable length decoding step ([0244-0250] of Nishi discloses that the motion vectors of blocks are transmitted in the encoded bitstream to be decoded by the variable length decoder). 
As to claim 6, the proposed combination of Nishi, Poppe, and Park further teaches that the at least one image decoding parameter includes prediction error information of the macroblock or a sub-block constituting the macroblock ([0027] of Park discloses that a macroblock containing a large amount of residual data, which is determined by subtracting the predicted macroblock from a macroblock in a current video frame, may represent complex 
As to claim 7, the proposed combination of Nishi, Poppe, and Park further teaches that the prediction error information is obtained in the adding step, and the prediction error information is obtained based on a difference between color information based on decoded image data for the macroblock or the sub-block constituting the macroblock and color information for the macroblock or the sub-block constituting the macroblock predicted in a prediction step performed in the adding step ([0027] of Park discloses that the residual data of a macroblock is determined by subtracting the predicted macroblock from a macroblock in a current video frame).
As to claim 8, the proposed combination of Nishi, Poppe and Park further teaches that the object region detection step comprises obtaining the object region information based on motion vector information and prediction error information ([0044-0045, 0027] of Park discloses that motion classification for macroblocks containing moving objects (foreground) are distinguished using a combination of macroblock size, motion vectors, and residual data, the residual data being determined by subtracting the predicted macroblock from a macroblock in a current video frame (i.e., prediction error)).
As to claim 9, the proposed combination of Nishi, Poppe, and Park further teaches that the object region detection step comprises obtaining the object region information by collecting evaluation results of the motion vector information and the prediction error information for a target block ([0044-0045] of Park discloses that motion classification for 
As to claim 12, the proposed combination of Nishi, Poppe, and Park further teaches that the at least one image decoding parameter includes information indicating a block size of the macroblock ([0044-0045, 0027] of Park discloses that motion classification for macroblocks containing moving objects (foreground) are distinguished using a combination of macroblock size, motion vectors, and residual data). 

As to independent claim 10, Nishi discloses an object region detection method performed in a computing system including at least one processor and a main memory for storing instructions which are executable by the processor (Abstract and [0064] discloses that Nishi is directed to a decoder in which foreground is distinguished from background; [0192] discloses that the decoder includes a processor and a memory storing software executable by the processor), the object region detection method comprising: an image decoding step of decoding an image by performing a variable length decoding step, an inverse quantization step, an inverse transform step, and an adding step on image data ([0190-0192, 0309] and Fig. 10 discloses decoding an image by performing entropy (variable-length) decoding, inverse quantization, inverse frequency transform, and adding the predicted image to the difference value); and an object region detection step of obtaining object region information by at least one of motion vector information and prediction error information of a macroblock or a sub-block constituting the macroblock ([0244-0250] discloses that foreground regions are distinguished from background regions using motion vectors which are transmitted in the 
Nishi does not expressly disclose that the object region detection is performed when data size information for the macroblock included in the image data satisfies a predetermined criterion or that the objection region detection comprises a first determination step including extracting the data size information indicating a size of data included in the macroblock from image data existing before the variable length decoding step is performed, and determining whether the size of data included in the macroblock is greater than a predetermined criterion or that the second determination step is performed only for the macroblock having the size of data, which is determined as to be greater than the predetermined criterion in the first determination step. 
Poppe, like Nishi, is directed to detecting moving objects in the H.264 compressed video domain (Abstract). In particular, Poppe discloses extracting the data size (in bits) contained within each macroblock MB from an encoded bitstream, comparing the MB size with a threshold, and determining the MBs having a size larger than the threshold to be foreground FB MBs (Sections 3 and 4 and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi to perform the moving object detection based (in addition and prior to the motion vectors of macroblocks) on data size information for macroblocks by extracting the data size in bits for each macroblock directly from the bitstream prior to decoding and determining that the macroblock is a foreground moving object if the data size exceeds a threshold, as taught by Poppe, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to 
Although the proposed combination of Nishi and Poppe teaches a cascading algorithm which evaluates whether a macroblock is foreground or background based on whether the size of the macroblock exceeds a threshold and based on a motion vector of the macroblock (as discussed above), the proposed combination of Nishi and Poppe does not expressly disclose that the macroblock size determination identifies candidate macroblocks and only the motion vectors of these candidate macroblocks are evaluated. That is, the proposed combination of Nishi and Poppe does not expressly disclose that the second determination step is performed only for the macroblock satisfying the predetermined criterion in the first determination step.
Park, like Nishi and Poppe, is directed to an image encoding/decoding system based on the H.264 standard in which variable-size blocks are used and foreground is distinguished from background (Abstract, [0022, 0026]). Park discloses that motion classification for macroblocks containing moving objects (foreground) are distinguished using a combination of macroblock size, motion vectors, and residual data ([0044-0045]). Park discloses a first motion classification which generates a list of candidate macroblocks, and a second motion classification which refines the list of candidate macroblocks by evaluating only the candidate macroblocks ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Nishi and Poppe to identify a list of candidate macroblocks (using Poppe’s macroblock size determination) and to further evaluate only these candidate macroblocks (using Nishi’s motion vector evaluation) for moving object detection, as taught by Park, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield 

Independent claim 11 recites an object region detection apparatus including at least one processor and a main memory for storing instructions which are executable by the processor (Abstract and [0064] discloses that Nishi is directed to a decoder in which foreground is distinguished from background; [0192] discloses that the decoder includes a processor and a memory storing software executable by the processor), the object region detection apparatus comprising units which perform the steps recited in the method of independent claim 1. Accordingly, claim 11 is rejected for reasons analogous to those recited in claim 1.

Claims 14 and 16 recite features nearly identical to those recited in claim 12. Accordingly, claims 14 and 16 are rejected for reasons analogous to those discussed above in conjunction with claim 12. 

Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi in view of Poppe and Park and further in view of “New Features and Applications of the H.264 Video Coding Standard” to Gomila et al. (hereinafter “Gomila”). 
As to claim 13, the proposed combination of Nishi, Poppe and Park further teaches that the extracting the data size information for the macroblock comprises: extracting the data size information for the macroblock from a data stream of the image data which is not decoded by the variable length decoding step (Sections 3 and 4 and Fig. 1 of Poppe discloses extracting the data size (in bits) contained within each macroblock MB from an encoded network abstraction layer (NAL)-formatted. However, Gomila discloses that it was well known in the video encoding/decoding arts before the effective filing date of the claimed invention to format an encoded video sequence using a Network Abstraction Layer (Section V). Notably, Gomila discloses that the NAL units include the coded slice header and data referenced of Fig. 1 of Poppe from which the data size is extracted (Section V(A) of Gomila). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Nishi, Poppe, and Park to format the encoded bitstream using NAL, as taught by Gomila, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to efficiently represent the sequence and allow for easy integration into a variety of architectures (Section V of Gomila). 

Claims 15 and 17 recite features nearly identical to those recited in claim 13. Accordingly, claims 15 and 17 are rejected for reasons analogous to those discussed above in conjunction with claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SEAN M CONNER/Primary Examiner, Art Unit 2663